Citation Nr: 0023640	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-32 524A	)	DATE
	)
	)


THE ISSUE

Whether an August 1991, Board of Veterans' Appeals decision, 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, should be 
revised or reversed on the grounds of clear and unmistakable 
error.

(The claim of entitlement to an effective date prior to July 
21, 1988, for an award of service connection for major 
depression is addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1998 motion from the veteran, as 
the moving party, for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of an August 1991 Board 
decision that denied a claim to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, on the basis that new and material evidence had not 
been submitted.


FINDINGS OF FACT

1.  In a BVA decision dated August 1, 1991, the Board 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.

2.  The moving party has failed to set forth clearly and 
specifically the alleged clear and unmistakable error of fact 
or law in the August 1991 Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The requirements for setting forth an allegation of clear and 
unmistakable error in an August 1, 1991 BVA decision, which 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, have not 
been met.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 1, 1991, the Board issued a decision that 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  In a 
written Informal Hearing Presentation, dated in October 1998, 
the moving party's representative referenced an earlier 
statement, dated July 23, 1996, in which the local 
representative argued clear and unmistakable error in all 
actions taken by the VA since the veteran's separation from 
service.  The current representative indicated that "[t]he 
issue of clear and unmistakable error includes decisions made 
by the Board of Veterans' Appeals."  He further indicated 
that service connection should have been granted when the 
veteran filed his first claim for VA benefits.  

By BVA letter dated in May 1999, the moving party, through 
his representative, was notified that final CUE regulations 
had been published, and a copy of those regulations was 
enclosed.  The moving party was given 60 days to respond to 
that letter.  No response to that letter was received, and in 
August 1999 the Board sent the moving party a letter 
informing him that as they had not heard from him, they were 
going to proceed with his challenge to the Board decision, on 
the basis of CUE.  That letter was sent to the moving party's 
address of record, and was not returned as undeliverable.  No 
further correspondence has been received from the moving 
party or his representative.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  According to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).

The Board has thoroughly reviewed the statements of record, 
but finds that the moving party has failed to meet the 
requirements of 38 C.F.R. § 20.1404(b), set forth above, and 
as such, the moving party's motion for CUE must be denied on 
that basis.  More specifically, the record is completely 
negative for any references as to why the Board's August 1991 
decision was in error.  Rather, at most, the moving party's 
representative makes a general allegation that there was CUE 
in a Board decision.  Essentially, it is apparent that the 
moving party feels that service connection for an acquired 
psychiatric disorder should have been granted much earlier, 
but the moving party presents absolutely no contentions as to 
why the Board's August 1991 decision was erroneous.  
Consequently, the Board must conclude that the moving party 
did not satisfy the requirements of 38 C.F.R. § 20.1404(b), 
regarding setting forth specific errors in fact or law, and 
the motion for CUE is denied.  


ORDER

The motion for revision of the August 1991, Board decision on 
the grounds of CUE is denied.
 


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 


